BRACE, P. J.
— From a judgment of the Jackson county circuit court in this case, the respondent took an appeal to the Kansas City Court of Appeals. At the October term, 1895, of said court of appeals, the judgment of the circuit court was reversed, and the cause remanded with directions to the circuit court to reinstate its judgment against the interpleader rendered at the April term (1892) thereof. [Orvis v. Elliott, 65 Mo. App. 96, where a full statement of the case may be found.] At the April term, 1896, of the circuit court, in pursuance of the mandate of the court of appeals, the circuit entered an order reinstating said judgment. Thereupon the interpleader filed his motion in the circuit court asking that said order so entered in pursuance of the mandate of the court of appeals, be set aside and annulled, for sundry defects,- errors and imperfections in the proceedings and trial of the cause, whereby it was alleged that the interpleader was deprived of his property without due process of law, and in support of his motion introduced in evidence some of the original papers and record thereof, the attachment bond and indorsements, answer of the garnishee, order of court notifying interpleader and his interplea. *234The motion was overruled by the circuit court, and from the order overruling the mbtion, the interpleader appeals to this court. '
The amount involved in the issues of the case was $783.58. The issues were between private persons, in which the title to real estate was not involved and in the trial of which no question was raised involving the construction of the Oonstitution of the United States, or of this State, nor-the validity of a statute, or authority exercised under the United States. The appeal therein was properly taken to the Kansas City Oourt of Appeals which had exclusive jurisdiction thereof. The issues between the parties were finally determined by that court, and when in obedience to the mandate of the judgment thereof the circuit court reinstated the judgment of April, 1892, that was the end of the case, and of judicial action therein so far •as the issues thereof were concerned, and thereafter the judicial power of the court in the case ceased, except as to its process to carry into execution the judgment entered in pursuance of the mandate. The motion was not in any manner directed at the process of the court, but sought to impeach the final judgment of the court of appeals, which the circuit court had no power to review, and by an appeal from its order overruling the motion, to obtain a review thereof by this court. Such practice is intolerable, and the attempt in its inception ought to have been strangled by a refusal to entertain the motion. The circuit court should assist in preventing improper appeals from coming to this court. The appeal is dismissed.